Citation Nr: 0945592	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to dependency and indemnity compensation 
(DIC), has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The decedent served on active duty from July 1965 to August 
1968.  He was discharged under other than honorable 
conditions.  He died in November 1969 of an overdose of 
barbiturates.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 RO determination that new and material 
evidence, sufficient to reopen the claim of entitlement to 
DIC benefits, had not been received.  

The RO previously denied entitlement to DIC by June 1979 
decision that became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).  In its present 
adjudication, the RO determined that new and material 
evidence sufficient to reopen that claim had not been 
received.  Indeed, a previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, however, the Board 
is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  The Board's discussion is contained in the 
body of the decision below.


FINDINGS OF FACT

1.  By June 1979 decision, the RO denied the appellant's 
claim of entitlement to DIC; she failed to file a notice of 
disagreement and that decision is now final.  

2.  The evidence associated with the claims file subsequent 
to the June 1979 decision is reiterative of evidence 
previously of record and/or does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to DIC.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Discussion

"In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a 'veteran.'"  Cropper v. 
Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means 
a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2009).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
the VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203(c).

If it is established to the satisfaction of the Secretary of 
VA that, at the time of the commission of the offense leading 
to a person's court-martial or discharge, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated.  38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2009).

In a June 1979 rating decision, the RO denied the appellant's 
claim for entitlement to DIC explaining that the character of 
the Veteran's "other than honorable conditions" discharge 
was a bar to the payment of benefits under the laws 
administered by VA and that he was not insane when he 
committed the actions that led to his discharge.  The RO made 
the finding that the Veteran was not insane, as such a 
finding could affect the character of discharge.  The 
appellant was sent notice of this decision the very same 
month.  She did not file a notice of disagreement.  
Therefore, the June 1979 rating decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103. 

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the June 1979 rating decision was the last final 
disallowance on the question of entitlement to DIC, the Board 
must review all of the evidence submitted since that action 
to determine whether the appellant's claim on entitlement to 
DIC should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  U.S.C.A. § 
5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 1979 rating 
decision consisted of the service treatment records 
reflecting treatment for and findings related to emotional 
trouble; a June 1969 state Request for Military Information; 
a VA Request for Information dated in July 1969 containing a 
response that the Chief of Naval Personnel directed an 
undesirable discharge after the appellant's late husband 
demonstrated by his actions and performance that he was 
totally unfit for further retention in the naval service 
after admitting in writing that he had used marijuana during 
active naval service; an August 1976 RO denial of DIC 
benefits due to the disqualifying character of discharge; a 
certificate of death indicating that the Veteran died of an 
accidental self-ingested overdose of barbiturates; and the 
Veteran's DD Form 214 reflecting a discharge under other than 
honorable conditions.  

Potentially relevant evidence received subsequent to the June 
1979 decision consists of a marriage certificate reflecting 
that the appellant and her late husband were married in April 
1967; a copy of the death certificate duplicative of the one 
already of record; a certificate entitled "Honorable 
Discharge from the Armed Forces of the United States of 
America" containing the name of the appellant's late husband 
and reflecting a discharge date of July 23, 1968; and service 
personnel records containing information regarding 
disciplinary action and devoid of any indication of an 
honorable discharge.

The Board has reviewed the evidence since the June 1976 
rating decision and has determined that the service personnel 
records and "Honorable Discharge" certificate are "new" as 
they were not of record before the June 1979 rating decision 
was issued.  They are not "material," however, because they 
do not credibly relate to an unestablished fact necessary for 
the granting of benefits in this case.  The service personnel 
records shed no new light on the character of the Veteran's 
discharge or on his mental state during service.  The 
certificate provided by the claimant, which purportedly shows 
an honorable discharge, does not appear to be genuine.  The 
Board has arrived at this conclusion because the date of 
discharge reflected therein does not correspond to the date 
of discharge contained within the DD Form 214.  This 
document, therefore, need not be accepted without 
verification from the appropriate service department.  
38 C.F.R. § 3.203(a).  The Board observes, moreover, that the 
RO already sought verification from the service department in 
July 1969, and received a response inconsistent with the 
certificate now presented by the appellant.  Thus, the Board 
finds that the aforementioned evidence does not relate to 
unestablished facts necessary to substantiate the appellant's 
claim for DIC in that the appropriate type of discharge that 
would qualify the appellant for VA benefits is not shown and 
insanity or other mitigating evidence has not been presented.  
As the bar to benefits in effect before the June 1979 
decision has not changed, there is no reasonable possibility 
of substantiating the appellant's claim for DIC. 38 C.F.R. § 
3.156(a).  Accordingly, the appellant's claim for DIC is not 
reopened and remains denied.


Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case, 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claim is denied, and no effective date will be assigned.  
Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the notice letter provided 
to the appellant in June 2006 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing DIC, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to reopen her claim 
for DIC and what information was necessary in order to 
establish entitlement to DIC.  

In the context of DIC benefits, Section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  
Notice consistent with the requirements set forth in Huff was 
provided in June 2006.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in June 2006 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist in the development of the claim.  
This duty includes assisting the appellant in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and service personnel records.  The Veteran 
has submitted proof of marriage and a death certificate.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

No new and material evidence having been presented, the 
petition to reopen the claim of entitlement to DIC is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


